Hecht, J. (dissenting).
The only issue raised by the pleadings is whether the death of the insured was accidental, as claimed by plaintiff, or suicidal, as claimed by defendant.
Plaintiff’s affidavit in support of the motion, after reciting facts bearing upon the deceased’s good health, lack of financial worries and happy home life to negative a motive for suicide, sets forth the details of his death as follows: “ On the date of the accident, he went to work as usual, early in the morning. At about eight o’clock in the morning he returned, telling me that he drank something which he thought was cider, but which was burning him up. An ambulance was immediately called from the Morrisania Hospital and Dr. Jellinek, who responded with the ambulance, was told by my husband that he had taken the substance accidentally. My husband told me where to find the bottle and I brought it over to the doctor, who looked at it, and then immediately rushed him to the hospital. He died at 1:20 p. m. the same day.”
Plaintiff annexed as part of her moving papers copies of the autopsy report of the Assistant Medical Examiner of Bronx County and the chemical analysis of the contents of the deceased’s stomach, establishing that death was caused by the drinking of a poison, hydrochloric (muriatic) acid.
The affidavit submitted by defendant in opposition to the motion is made by its general counsel, who states that his opinion is “ derived from the company’s files.” He recites the following statements which appear in plaintiff’s affidavit: “ The only parts of the complaint which are not admitted by the defendant are that the death of the insured was caused by poison and that the death was an accident. This is the issue before *628the court and further: “ The only question is whether the drinking of the poison was accidental or suicidal.”
He claims that these statements constitute an admission on the part of plaintiff that triable issues exist and that, therefore, summary judgment cannot be granted.
Defendant obviously fails to differentiate between issues raised by the pleadings and triable issues indicated by the affidavits submitted on the motion for summary judgment. Defendant’s affidavit raised no triable issues. It does not claim that it lacks information 'but takes the position on this appeal (p. 5, appellant’s brief) that it “ will have to show suicide on the trial after plaintiff puts in a prima facie case by evidence accessible to the plaintiff. A needless exposure of such evidence on this motion might cause it to disappear. There is no need now for defendant’s showing proof of suicide in the face of the admitted triable issues on this motion.” Briefly stated, plaintiff has established that the deceased met his death by drinking poison (a violent and extraordinary means of death); that there existed no motive for suicide. This plus the presumption against suicide established a prima facie case for plaintiff not rebutted by any proof submitted by defendant on the motion. i
Upon this showing can we say that the court below erred in granting plaintiff’s motion solely because the action is brought on an insurance contract? I think not. I can readily understand, as Mr. Justice Shientag points out, that in many actions instituted on insurance policies it might appear that defendant had no knowledge of facts which were exclusively within the knowledge of plaintiff and that under such circumstances summary judgment would quite properly be denied. This, however, is not the cáse here. I quite agree that defendant cannot be* expected to know what was running through decedent’s mind¡ when he drank the contents of the bottle of poison, but I cannot l perceive, what aid may be expected from the cross-examination of plaintiff on this subject. Defendant has not indicated what, efforts it made to disprove plaintiff’s claim that the deceased had no business worries, was in good health and happily married. These are matters capable of ascertainment by inquiry: made among the business associates and friends and neighbors. of the deceased. Defendant’s plight is caused by its mistaken ■ belief that issues raised by the pleadings can be relied upon to defeat a motion for summary judgment in an action on an insurance contract and justify its refusal to disclose evidence' in its possession.
The judgment and order granting plaintiff’s motion for summary judgment should be affirmed.